 8:20-cv-00435-RGK-PRSE Doc # 7 Filed: 12/07/20 Page 1 of 1 - Page ID # 21




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,

                 Petitioner,                             8:20CV435

     vs.
                                                           ORDER
STATE OF NEBRASKA,

                 Respondent.



    Petitioner has failed to comply with the court’s order (Filing 6). Accordingly,

    IT IS ORDERED that this matter is dismissed without prejudice.

    Dated this 7th day of December, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
